—Order unanimously affirmed without costs. Memorandum: ATI Services, Inc. (defendant) contracted with FMC Corporation, Peroxygen Chemicals Division (FMC), to inspect, test and repair or replace the smoke and fire alarm systems. Plaintiff’s decedent suffered fatal injuries at the Tonawanda plant of FMC, his employer, when he broke out a second-story window and jumped or fell to his death after seeing smoke in the hallway. Plaintiff commenced this action alleging, inter alia, that defendant was negligent with respect to its duty to repair or replace the smoke and fire alarm systems. Supreme Court properly granted the motion of defendant for summary judgment dismissing the complaint against it. Defendant met its initial burden by establishing as a matter of law that it had no duty to design, maintain or install the sprinkler system that failed to perform during the fire, and plaintiff failed to raise a triable issue of fact (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Pine, J. P., Hurlbutt, Scudder and Lawton, JJ.